Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION
      REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-13, 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “at least the major polymer component(s)” in line 9 of claim 2 would lack antecedent basis and thus it would be indefinite.  Also, the “components” would permit components other than so called “the major polymer” and a nature of unnamed “components” is unclear.
Claim 5 fails to further limit claim 2 and would be redundant since the recited “90 to 99.99 wt% of the LDPE relative to the total weight of the polymer composition as a whole” of claim 2 would leave a room for “0.01 to 10 wt% of a conjugated aromatic 
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-11, 13, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marsac et al. (US 5,929,137).
Marsac et al. teach a polymeric composition having an improved dielectric strength and a conductivity of approximately 10-16 S·cm-1 (i.e. 1.0E-15 S·cm) comprising a polymer and 10-1,000 ppm of a conjugated aromatic polymer at col. 2, lines 15-21. Marsac et al. teach various insulating (co)polymers including low density polyethylene (LDPE) and various conductive polymers at col. 3, lines 1-47.
-16 S·cm-1 (i.e. 1.0E-15 S·cm).  Example 2 teaches use of poly(3-butyl thiophene).  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the Example 1 of Marsac et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Further, Marsac et al. teach a direct mixing of the conjugated aromatic polymer powder and insulating polymer powder prior to extrusion at col. 5, lines 17-21.  Although it is taught as a comparative example, it would meet the invention.
The Examples 1 and 2 teach non-crosslinked polymer compositions as evidenced by Example 3 in which crosslinking is further taught.
Marsac et al. also teach a method of using such composition/blend as an electrical insulator in the manufacture of power transmission cable in abstract and Example 9 which would meet claims 18-21 as well.
Thus, the instant invention lacks novelty.

In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.
Applicant presents the following arguments regarding the different structure.
Applicant asserts that the recited at least 10 % difference of DC conductivity of claim 2 is not taught by Marsac et al. since Marsac et al. teach “500 ppm of conductive polymer do[es] not modify the dielectric properties of the basic insulating polymer” at col. 5, lines 33-35.  But, a method of measuring the DC conductivity of the instant invention and that taught by Marsac et al. are different from each other discussed below and thus a direct comparison would not be possible.
Marsac et al. teach utilization of a frequency of 1000 Hz at col. 5, line 27 as opposed to the instant method described in the instant specification (i.e., a frequency range of 10-2 to 107 Hz at temperatures in the range of 253-383K).  Further, the frequency and temperature used for obtaining the DC conductivity shown in the instant table 3 are not even taught and thus a fair direct comparison would not be possible.
Applicant further asserts that the instant specification teaches a possible formation of a network of crystals obtained by the recited process yielding dimensional stability and improved thermomechanical properties.  The examiner sees such structure would be possible when a higher amount of the conductive aromatic polymer is utilized such as 2 wt.% (20,000 ppm) shown in Fig. 2, but the claim 2 recites as little as 0 01 wt.% (100 ppm) which would not be expected to yield the network of crystals.  The Fig. 2 would have little probative value for at least 2 wt.% (20,000 ppm) of the conjugated aromatic polymer and the only claim 15 recites such properties.
Thus, scope of claim 2 reciting as little as 0 01 wt.% (100 ppm) of the conjugated aromatic polymer of claim 2 is broader than showing.  Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Applicant asserts the inventive examples 2-5 of table 3 show excellent low DC conductivity than the pure LDPE, but, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
In sum, a comparison to the LDPE alone would have little probative value since Marsac et al. teach a composition comprising the LDPE and 500 ppm of poly(3-octyl thiphene) in the example 1 as well as up to 1,000 ppm in claim 2.  Applicant failed to show that the example 1 and composition comprising 1,000 ppm of poly(3-octyl thiphene) taught by Marsac et al. would not yield the recited value of the conductivity and a relationship of the DC conductivity of claim 2 and the recited % strain of claim 15.

Claims 2, 5-13, 15 and 18-21 are rejected under 35 U.S.C. 103 as obvious over Marsac et al. (US 5,929,137) with teaching reference Sirringhaus et al. (US 8,518,738).
Rejection is maintained for reasons of the record with the above responses.

Claims 2, 5-13, 15 and 18-21 are rejected under 35 U.S.C. 103 as obvious over Marsac et al. (US 5,929,137) in view of Lucht et al. (US 7,943,063) or Sirringhaus et al. (US 8,518,738).
Rejection is maintained for reasons of the record with the above responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 22, 2022                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762